               Case 2:19-cv-01176-RSM Document 6 Filed 08/01/19 Page 1 of 1



 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 6

 7
      AMAZON.COM, INC.,
 8                   Plaintiff,                                   Case No. C19-1176RSM
 9           v.                                                   CASE SCHEDULING ORDER
10
      PHILIP MOYER,
11                   Defendant.
12

13          Having reviewed the joint status report and request for proposed case management schedule

14   submitted by the parties, the Court sets the following expedited briefing schedule:

15                  Plaintiff’s opening brief due                        August 23, 2019

16                  Defendant’s opposition due                           August 30, 2019

17                  Plaintiff’s reply due                                September 6, 2019

18                  Oral argument                                        September 12, 2019 at 10:00 a.m.

19
            DATED this 1st day of August, 2019.
20

21

22

23
                                                          A
                                                          RICARDO S. MARTINEZ
                                                          CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

     CASE SCHEDULING ORDER - 1
